615 So.2d 869 (1993)
STATE of Florida, Appellant,
v.
Richard GRONONGER, Appellee.
No. 92-0297.
District Court of Appeal of Florida, Fourth District.
March 24, 1993.
Rehearing Denied April 27, 1993.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michelle A. Smith, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellee.
PER CURIAM.
The State contends that the trial court erred in entering a downward departure sentence because the trial court failed to find that Grononger was amenable to rehabilitation. We agree and reverse. Herrin v. State, 568 So.2d 920 (Fla. 1990). On remand, the trial court is instructed to permit Grononger to withdraw his plea. If *870 Grononger does not elect to withdraw his plea, then the trial court is instructed to resentence him within the guidelines. State v. Cooper, 510 So.2d 1252 (Fla. 4th DCA 1987).
REVERSED AND REMANDED.
GUNTHER and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.